                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYAN C. THOMPSON                               *

Plaintiff                                       *

v                                               *          Civil Action No. JKB-18-2186

MAJOR FRIDAY,                                   *
OFFICER PORTER,
OFFICER CURRY,
OFFICER DORSEY,                                 *
OFFICER SMITH,
OFFICER DYER,                                   *
OFFICER BARRETT,
                                                *
Defendants
                                        ***
                                 MEMORANDUM OPINION

        Defendants Major Friday, Officer Dyer, and Officer Barrett move to dismiss the above-

entitled civil rights action concerning self-represented plaintiff Bryan Thompson’s claim that he

was subjected to excessive force while he was a pre-trial detainee at Baltimore City Detention

Center. ECF 16. Thompson has not filed an opposition response, but filed a timely motion for

extension of time in which to do so. ECF 20. For the reasons stated below, Defendants’ motion

shall be denied without prejudice; Thompson’s motion shall be granted; and the Clerk shall make

further attempts to serve the remaining defendants (Officers Porter, Curry, Dorsey, and Smith)

following receipt of further information from Thompson.

                                          Background

        In his complaint, Thompson states that on May 19, 2017, correctional officers were called

to the housing unit where he was detained at BCDC in response to an “incident” in which

Thompson was not involved. ECF 1 at p. 3. The responding officers issued a direct order to all

of the inmates present to return to their bunks. Id. As Thompson turned and began walking to his
bunk, Officer Porter rushed toward him tackling Thompson to the floor where he began punching

Thompson in the face. Id. Thompson states that then “several officers joined in on the assault.”

Id. During the assault Thompson was “kicked, punched, and stomped upon until [he] was

unrecognizable.” Id. Although Thompson was issued an institutional disciplinary charge for

assaulting staff following the incident, the charges were dismissed prior to an adjustment hearing.

Id. He concludes that he was transferred to an “ultra-max prison1 the same day this incident took

place.” Id.

                                            Defendants’ Motion

        Defendants Friday, Dyer, and Barrett assert that the complaint is subject to dismissal as to

any claims against them because the complaint does not contain any allegation of wrong-doing

against them. ECF 16 at pp. 2-3. Rather, they are simply listed in the caption of the complaint

and are not mentioned again in Thompson’s allegations. Id. In addition, defendant Friday asserts

that to the extent the complaint implies he is liable as a supervisor present on the day of the alleged

assault, the complaint fails because it is based only on a theory of liability (respondeat superior)

that is inapplicable for complaints filed pursuant to 42 U.S.C. § 1983. Id. at pp. 3-4.

        Defendants also assert that the complaint fails to allege facts sufficient to support a

constitutional claim. ECF 16 at pp. 4-5. They claim that “[c]ruel and unusual punishment in the

context of a prison disturbance requires conduct that involves ‘more than ordinary lack of due care

for the prisoner’s interests or safety.’” Id. at p. 5, quoting Moore v. Winebrenner, 927 F.2d 1312,

1315 (4th Cir. 1991). They conclude that the complaint does not “demonstrate that Friday, Dyer

and Barrett acted obdurately and wantonly in the disturbance at the Annex” inasmuch as the

complaint describes no actions by these defendants against Thompson. ECF 16 at p. 6.


1
         Initially, Thompson was transferred to North Branch Correctional Institution, but is now housed at Jessup
Correctional Institution. See ECF 22.

                                                        2
        With regard to Thompson’s claim that he was transferred to an “ultra max prison” on the

day of the incident, defendants assert he has no protected liberty interest in remaining in one place

of confinement over another and any due process claim regarding his transfer fails. ECF 16 at

p. 6.

                 Standard for a Motion to Dismiss for Failure to State a Claim

        In considering the sufficiency of a complaint in light of a Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) the court accepts all well-pleaded allegations of the

complaint as true and construes the facts and reasonable inferences derived therefrom in the light

most favorable to the plaintiff. Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005)

(citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. United States,

120 F.3d 472, 473 (4th Cir. 1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires

only a “short and plain statement of the claim showing that the pleader is entitled to relief.” Migdal

v. Rowe Price-Fleming Int’l Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified

pleading standard” of Rule 8(a)).

        The Supreme Court of the United States explained a “plaintiff’s obligation to provide the

‘grounds’ of his ‘entitlement to relief” requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (internal citations omitted). Nonetheless, the complaint does not need “detailed

factual allegations” to survive a motion to dismiss. Id. at 555. Instead, “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint.” Id. at 563. To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.



                                                    3
Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “But

where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                               Analysis

        The Supreme Court held in Kingsley v. Hendrickson that “the appropriate standard for a

pretrial detainee’s excessive force claim is solely an objective one.” __ U.S. __, 135 S. Ct. 2466,

2473 (2015). It is enough that a pretrial detainee show that the “force purposely or knowingly

used against him was objectively unreasonable,” id., regardless of an officer’s state of mind, id. at

2472 (cited in Dilworth v. Adams, 841 F.3d 246, 255 (4th Cir. 2016)). Pursuant to Kingsley, this

Court must consider whether under the “facts and circumstances” of this particular case, and from

the “perspective of a reasonable officer on the scene,” the force used against Thompson was

objectively excessive. Kingsley at 2473. Whether force used by prison officials was excessive is

determined by inquiring if “force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7

(1992). This Court must look at the need for application of force; the relationship between that

need and the amount of force applied; the extent of the injury inflicted; the extent of the threat to

the safety of staff and inmates as reasonably perceived by prison officials; and any efforts made to

temper the severity of the response. Whitley v. Albers, 475 U.S. 312, 321 (1986). The absence of

significant injury alone is not dispositive of a claim of excessive force. Wilkins v. Gaddy, 559 U.S.

34 (2010). The extent of injury incurred is one factor indicative of whether or not the force used



                                                   4
was necessary in a particular situation, but if force is applied maliciously and sadistically, liability

is not avoided simply because the prisoner had the good fortune to escape serious harm. Id. at 38.

       The complaint allegations, taken as true, establish a colorable claim that Thompson was

subjected to an amount of force exceeding the need for maintaining discipline. Thompson states

he was punched, kicked, and stomped upon until he was unrecognizable. Further, his immediate

transfer out of the facility where the incident occurred and his subsequent assignment to segregated

confinement, see ECF 21 (motion for extension of time citing segregation housing as cause),

severely inhibited his ability to accurately identify or describe the officers participating in the

alleged assault. While the complaint does not provide enough information regarding Thompson’s

claims against each named defendant, there is no allegation before this court indicating there was

a “disturbance” serious enough to warrant such a use of force, or that the defendants named were

not in fact involved. Dismissal of the complaint at this stage of the litigation is unwarranted.

       Thompson’s motion for extension of time shall be granted as set forth in the accompanying

order; he will be provided the additional time to provide details to assist in serving the remaining

defendants. Further, counsel for the served defendants shall be directed to provide Thompson with

copies of any written reports, serious incident reports, or investigation reports concerning the

incident occurring on May 19, 2017, to assist him in identifying the proper defendants. Upon

receipt of Thompson’s response clarifying his allegations and identifying the proper defendants,

service will again be directed.

       A separate order follows.




                                                   5
Dated this 6th day of May, 2019 .

                                    FOR THE COURT:



                                    ____________/s/______________________
                                    James K. Bredar
                                    Chief Judge




                                      6
